Citation Nr: 0800420	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for rheumatic fever, 
arthritis, and coronary artery disease.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 29, 
2006, which vacated a March 2004 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a June 2000 rating decision by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that in July 2003 the veteran testified at a 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  A copy of the transcript of that hearing is of 
record.  By correspondence dated in February 2007 the veteran 
waived his right to an additional hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The medical evidence shows the veteran contracted 
rheumatic fever during active service and that his arthritis 
and coronary artery disease were incurred as a result of that 
disorder.


CONCLUSION OF LAW

The residuals of rheumatic fever to include arthritis and 
coronary artery disease were incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") apply 
in the present case.  There is no correspondence of record 
indicating the veteran was properly notified of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identifying his duties in obtaining 
information and evidence to substantiate his claim, or 
requesting that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  In light of the favorable determination in this 
case, the Board finds that to move forward with the claim 
without such notice would not cause any prejudice to the 
appellant.

 Factual Background

Service medical records show the veteran was hospitalized in 
February 1946 for treatment of tonsillitis, follicular, 
acute, bilateral.  He was hospitalized again in May 1946 with 
a reported history of numerous sore throats and migratory 
joint pains, which usually involved the knee joints and left 
wrists.  It was also recorded that he could not stand heat or 
cold and that his hands became blue in cold weather.  An 
examination of the knees and other joints was negative.  It 
was noted that the skin of his hands appeared cyanotic and 
that there was blotching over the rest of his body.  The 
diagnostic impression was undiagnosed condition, manifested 
by migratory polyarthritis.  The veteran was treated in 
quarters.  Approximately one week thereafter, he was 
administratively hospitalized for determination of physical 
fitness.  An examination at that time was essentially 
negative except for questionable swelling over the inner 
aspect of the left knee.  He was given a 3-minute shower that 
caused a bluish discoloration of both hands.  X-rays of the 
knees and wrists were negative.  Sedimentation rate, 
urinalysis, serology, chest X-ray, and electrocardiogram 
(EKG) were negative.  An electrocardiograph report obtained 
at admission noted rheumatic fever as a clinical diagnosis.  
Several days later an orthopedic consultation was negative 
and the veteran was returned to duty.  An undiagnosed 
condition manifested by left knee pain and bluish 
discoloration of the hands when exposed to cold was the final 
diagnosis.  On July 1946 medical examination for service 
discharge, the veteran was noted upon evaluation of the 
musculoskeletal system to have a mass on the left knee and 
pain with occasionally damp weather.

Reports of VA hospitalization beginning in January 1961 noted 
complaints of pain in the back, neck, and occasionally in the 
joints of the hands and feet.  The veteran reported that his 
complaints were similar to those for which he was 
hospitalized in service.  Following an essentially uneventful 
period of hospitalization, the veteran was discharged in 
early February 1961.  The discharge diagnosis was rheumatic 
fever, low-grade activity, treated and improved.  It was also 
noted as a discharge diagnosis that the veteran had no 
rheumatoid arthritis.

The veteran's spouse, in a letter dated in February 1961, 
reported that the veteran had a history of health problems 
dating back to his time in service which had been manifested 
by attacks of severe pains in his arms and legs.  She 
recalled that on several occasions he would complain that his 
heart "did not feel right."  Submitted with her statement 
was a copy of a letter that she had received from the veteran 
dated in May 1946 in which he informed her that he had been 
hospitalized in Germany and it had been indicated that he had 
arthritis.

In statements received in March 1962, R.D.S., M. D., reported 
that in 1957 the veteran was diagnosed with osteoarthritis of 
the lower cervical spine and myositis.  A longtime 
acquaintance of the veteran reported that prior to service 
the veteran was in good health, but that in the years between 
August 1947 and March 1951, when the veteran was working for 
him, he had complained on many occasions of severe pain in 
the hips and legs.  A subsequent employer reported that the 
veteran was hired in 1954 and that during his period of 
employment it had come to his attention that the veteran had 
arthritis.  It was also noted that the veteran, after a hard 
day's work, would show a pronounced swelling in his left hand 
and that he would complain of left arm and back pain.

Private hospital records dated from November 1959 to January 
1969 show evaluation and treatment provided to the veteran 
for a number of disorders to include bronchopneumonia, severe 
back, and abdominal pains.  In February 1962, the veteran was 
hospitalized with pains in all the joints including the 
spinal column, dizziness, pain in the chest, tenderness in 
the epigastrium, fever, tremor and edema of the hands.  A 
diagnosis of rheumatic fever was provided.

In letters dated in 1977, J.S.P., M.D., reported that the 
veteran had been hospitalized in December 1976 for evaluation 
of angina.  It was noted that coronary artery disease was 
found and that the veteran underwent bypass surgery.  A copy 
of a letter from the veteran to his spouse, dated in May 
1946, reporting that he had been on sick call due to trouble 
with his legs and that he had been informed that he has 
arthritis was received in September 1978.  Also received in 
September 1978 was a letter, dated in June 1961, from Dr. 
R.D.S. summarizing the medical records contained in the 
veteran's files.  He noted that he first saw the veteran in 
September 1950 and that since that time he had been evaluated 
and/or treated for chronic tonsillitis, problems with 
elevated blood pressure, osteoarthritis of the lower cervical 
spine, heart disease, and myositis.

In a statement dated in September 1979, D.P.D., M.D., 
reported that the veteran's condition had worsened since he 
was diagnosed as suffering rheumatic fever in 1946 while 
serving in the United States Army.  In a letter dated in 
October 1979, D.A., M.D., stated that he had reviewed records 
sent to him by the veteran and that they clearly showed 
evidence that he had rheumatic fever in service.  Dr. A. 
specifically referenced the in-service electrocardiographic 
report that noted that the veteran had a clinical diagnosis 
of rheumatic fever.  He also noted that a radiographic record 
showed that the veteran at that time had soft tissue swelling 
of the knees, which he stated was compatible with the 
diagnosis of rheumatic fever.  Dr. A. also noted that the 
veteran suffered from acute tonsillitis in service, which he 
stated might have been a factor leading to or aggravating 
rheumatic fever.  He further noted that on the veteran's 
medical examination for service separation a clinical history 
of arthritis was recorded, and that other records (presumably 
service medical records) provided to him by the veteran 
showed symptoms compatible to rheumatic fever such as 
migrating joint aches and frequent sore throats as well as 
cyanotic skin of both hands suggestive of vascular disease 
"which may have progressed to involve the coronary vessels 
of the heart."

VA records received in November 1979 show the veteran was 
hospitalized beginning in March 1969 for complaints of chest 
pain and episodes of epigastric distress.  Duodenal ulcer and 
arteriosclerotic heart disease were diagnosed.

At a personal hearing before a hearing officer at the RO in 
March 1980, the veteran and his spouse testified as to his 
evaluations and treatment during and after service.  The 
veteran reviewed letters he sent to his wife while in service 
informing her of his in-service hospitalization and related 
treatment.  He also read into the record extracts from an 
encyclopedia concerning rheumatic fever and diseases of the 
heart.  

Additional evidence includes medical treatises on strep 
infections and diseases of the heart as well as a statement 
in support of the veteran's claims from Dr. D.P.D.  In 
correspondence dated in March 1980, Dr. D. asserted the 
veteran had a history of rheumatic fever dating back to 1946 
while he was in service.  It was noted that there was a 
rather extensive clinical history of the veteran dating back 
to 1948, and that in 1953, the veteran was noted in clinical 
records maintained by a private physician to have a previous 
history of rheumatic fever.  Dr. D. further stated that the 
veteran had cardiovascular problems throughout the past 12 
years and "one quite strongly can speculate that these 
conditions were related to his rheumatic fever."  He added 
in summary that he felt that the veteran's numerous cardiac 
and vascular difficulties were indeed related to his old 
rheumatic fever.

The veteran's private physician, A.M.T., M.D., in a statement 
dated in March 2000, expressed agreement with previous 
statements made by Drs. D. and A. in the belief that there 
was "significant data to support the diagnosis of rheumatic 
fever."  Dr. T. made reference to the veteran's May 1946 EKG 
which included a clinical diagnosis of rheumatic fever.  He 
further noted that copies of the veteran's service medical 
records in February 1946 and May 1946 reflected diagnoses of 
tonsillitis and an undiagnosed condition manifested by 
migratory polyarthritis.  He also noted that the May 1946 EKG 
was normal and that "the clinical diagnosis was consistent 
with rheumatic fever."  He added that additional records 
dated in January 1961 showed a diagnosis of rheumatic fever 
for which the veteran was prescribed Pentids 400 thousand 
units once daily for one year.  From the above, he concluded 
that "these were all criteria to support the diagnosis of 
rheumatic fever while ...[the veteran]... was in service."

On VA examination in August 2002, the examiner, a certified 
physician's assistant, noted the contents of the veteran's 
claims file and stated he had been requested to provide an 
opinion as to whether rheumatic fever had its onset in 
service and whether current arthritis and heart problems were 
a result of that condition.  It was further noted that the 
veteran presented with a medical textbook which he stated 
supported his current claims.  The examiner noted 
"apparently rheumatic fever occurred in this veteran in 
about 1946, while he was on active duty."  He noted that the 
veteran had an EKG record in his service medical records with 
the clinical diagnosis of rheumatic fever.  Following a 
physical examination to include a cardiac evaluation, the 
examiner concluded that the veteran had coronary artery 
disease with a remote myocardial infarction and ongoing 
angina chest pain.  He also stated that it was his impression 
that the veteran had an osteoarthritis condition of the knees 
and ankles.  It was the opinion of the examiner that it would 
be speculative to say that the veteran's coronary artery 
disease was secondary to his history of rheumatic fever.  He 
further stated that he did believe that the veteran had an 
episode of rheumatic heart disease in service and that he had 
a subsequent episode in 1961.  He added that the bilateral 
knee and ankle disorders were likely a result of 
osteoarthritis.

In a September 2002 opinion, a VA physician reported that she 
had been asked to review the veteran's record and to provide 
an opinion on whether the veteran had rheumatic fever in 
service and, if so, whether his coronary artery disease 
and/or arthritis were secondary to that disorder.  She noted 
that in service the veteran received diagnoses of tonsillitis 
in February 1946 and that in May 1946 he was hospitalized for 
evaluation and treatment of knee pain at which time he 
reported his symptoms were worse with exercise and cold 
weather.  She also noted that his hands became blue when 
exposed to the cold.  She further noted that laboratory 
testing and X-rays were normal as was an EKG.  She stated 
that on this EKG the clinical diagnosis was given as 
rheumatic fever.  She further observed that the significance 
of this was not clear since rheumatic fever was not mentioned 
anywhere else in the admission history, physical examination, 
hospital notes, or discharge summary.  She noted the further 
clinical evaluations of the veteran during that period of 
hospitalization and that his final diagnosis at discharge was 
"an undiagnosed condition manifested by pain in the left 
knee and bluish discoloration of the hands when exposed to 
cold."  

After describing the diagnostic criteria for rheumatic fever 
and identifying its resulting pathology and stating that it 
was not associated with the subsequent development of 
arteriosclerotic coronary artery disease or osteoarthritis, 
the physician concluded that there was no evidence to suggest 
that the veteran had rheumatic fever in service.  In this 
regard, she noted that the veteran's presenting symptoms in 
May 1946 would be very atypical for rheumatic fever joint 
symptoms.  She stated that she could not explain why 
rheumatic fever was written on the veteran's EKG request 
form, but did not agree that it was an appropriate diagnosis.  
She added that it was likely that the diagnosis of rheumatic 
fever was entertained when the veteran was first admitted, 
but by the time he was discharged it was not considered a 
possibility.  The opinion noted that the letters from 
Drs. A., T., and D. had been reviewed and found not to be 
persuasive.  She observed that Drs. A. and T. had relied on 
the listing of a clinical diagnosis of rheumatic fever on the 
EKG form as proof that the veteran had rheumatic fever where 
she was more inclined to accept the discharge diagnosis.  
With respect to the opinion offered by Dr. D., she noted that 
he stated that the veteran had a history of rheumatic fever 
dating back to 1946 but did not provide any supportive 
documentation.  The opinion concluded, in summary, that it 
was less likely than not that the veteran had rheumatic fever 
while in the service.  It was also opined that it was also 
less likely than not that his later diagnoses of coronary 
artery disease and/or arthritis were due to rheumatic fever.

At a personal hearing in July 2003, the veteran's wife 
described his medical condition and clinical history during 
and after service.  She testified that he had valvular heart 
disease in addition to other conditions which she said were 
all related to rheumatic fever he suffered in service.  The 
veteran and his spouse challenged the medical opinion 
obtained in September 2002 and pointed to statements made 
earlier by the veteran's private physicians and the August 
2002 VA examiner as more persuasive.

In support of his claim, the veteran submitted a statement 
dated in May 2007 from G.L.W., MD, identified as board-
certified in family practice.  Dr. W. noted that he had 
reviewed the veteran's VA claims file and had conducted a 
clinical interview with the veteran.  It was the physician's 
opinion that the veteran had rheumatic fever with associated 
rheumatic heart disease and polyarthritis while in service.  
It was also noted that the opinion was, in part, based upon 
symptoms reported by the veteran which were considered 
competent.  The physician further opined that in his 
professional medical opinion "it was probable, indeed very 
likely, that [the veteran's] current coronary artery disease 
and polyarthritis is secondary to the rheumatic fever he 
suffered while in active military service."  

An independent medical expert opinion obtained in September 
2007 found it was at least as likely as not that the veteran 
contracted rheumatic fever during active service in 1946.  It 
was noted his history of acute purulent tonsillitis leading 
to hospitalization was clinically compatible with a 
streptococcal infection and that a diagnosis of polyarthritis 
fulfilled at least one of the major criteria for acute 
rheumatic fever.  The physician also found the veteran 
clearly developed arthritis while in service and that it 
persisted thereafter with an inflammatory component and 
indications of early-onset osteoarthritis.  It was further 
noted that chronic inflammation had been identified as a risk 
factor for the development of coronary artery disease and 
that it was possible that chronic inflammation due to 
rheumatic fever could be a risk factor for coronary artery 
disease.  

Laws, Regulations, and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds the 
veteran contracted rheumatic fever during active service and 
that his arthritis and coronary artery disease were incurred 
as a result of that disorder.  The September 2007 independent 
medical expert's opinion is considered to be persuasive that 
rheumatic fever was manifest during active service and that 
arthritis developed as a result of that disorder.  While the 
September 2007 report did not address whether the veteran's 
coronary artery disease was as likely as not due to rheumatic 
fever, it was noted that it was possible.  In light of this 
opinion, however, the Board finds the May 2007 private 
medical opinion of Dr. G.L.W. is persuasive as to this 
matter.  Therefore, entitlement to service connection is 
warranted.


ORDER

Entitlement to service connection for rheumatic fever, 
arthritis, and coronary artery disease is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


